Plaintiffs suffered loss of property by fire and in this action seek to recover damages from the defendant municipality because of failure to supply adequate fire protection, claiming violation of the City Charter provisions relating to the establishment and maintenance of water works and a fire department. Order granting defendant’s motion under rule 106 of the Rules of Civil Practice, to dismiss the complaint for insufficiency, and the judgment entered thereon, unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Close, P. J., Johnston, Adel, Lewis and Aldrich, JJ.